***********************************************
    The “officially released” date that appears near the be-
ginning of each opinion is the date the opinion will be pub-
lished in the Connecticut Law Journal or the date it was
released as a slip opinion. The operative date for the be-
ginning of all time periods for filing postopinion motions
and petitions for certification is the “officially released”
date appearing in the opinion.

   All opinions are subject to modification and technical
correction prior to official publication in the Connecticut
Reports and Connecticut Appellate Reports. In the event of
discrepancies between the advance release version of an
opinion and the latest version appearing in the Connecticut
Law Journal and subsequently in the Connecticut Reports
or Connecticut Appellate Reports, the latest version is to
be considered authoritative.

   The syllabus and procedural history accompanying the
opinion as it appears in the Connecticut Law Journal and
bound volumes of official reports are copyrighted by the
Secretary of the State, State of Connecticut, and may not
be reproduced and distributed without the express written
permission of the Commission on Official Legal Publica-
tions, Judicial Branch, State of Connecticut.
***********************************************
          MONICA PETERS v. NUMAN SENMAN
                    (AC 40438)
                       Keller, Prescott and Harper, Js.

                                   Syllabus

The plaintiff brought this action seeking joint custody of the parties’ minor
    child. After the trial court rendered judgment granting joint legal custody
    to the parties and primary physical custody to the defendant, the plaintiff
    filed a motion for modification of custody. During the pendency of the
    custody modification proceedings, the plaintiff also filed two motions
    seeking a declaratory judgment that certain fundamental rights guaran-
    teed by the federal and state constitutions deprived the court of the
    authority to adjudicate parental custody conflicts under the best inter-
    ests of the child standard. Thereafter, the court rendered judgment
    denying in part the plaintiff’s motion for modification of custody, dis-
    missing her motions for a declaratory judgment and awarding attorney’s
    fees to the defendant. On the plaintiff’s appeal to this court, held:
1. The plaintiff’s claim that the court violated her fourteenth amendment
    rights by terminating a portion of certain rights provided to her under
    the Individuals with Disabilities Education Act (act) (20 U.S.C. § 1400
    et seq.) without conducting a fitness hearing was not reviewable, the
    plaintiff having failed to brief the claim adequately; moreover, even if
    the issue of federal preemption had been adequately briefed, it would
    not have any applicability to the precise claim as framed by the plaintiff,
    as the plaintiff stated in her brief that she was not appealing from the
    trial court’s decision declining to modify the existing order that she has
    no authority to change the location of the child’s schooling, which was
    the sole basis for her claim under the act.
2. The trial court did not err in dismissing the plaintiff’s motions for a
    declaratory judgment that the court had no authority under the federal
    and state constitutions to intervene in her long-standing custody disputes
    with her child’s father; the plaintiff’s constitutional claims were mer-
    itless, as she fundamentally misunderstood when declaratory relief judg-
    ment is statutorily available and failed to recognized the difference
    between unwarranted governmental or third-party actions intruding
    upon the lives of intact families, as opposed to the obligation of family
    courts to hear and decide cases brought before them by one parent
    against the other.
3. The trial court did not err in denying the plaintiff’s motion for modification
    of custody; the court carefully considered and applied the criteria set
    forth in the applicable statute (§ 46b-56), the court’s factual determina-
    tion that there had not been a change in circumstances warranting an
    increase in the plaintiff’s parental access during the school year or any
    change in how decisions affecting the child are made was supported
    by the evidence, and the plaintiff did not explain how she derived
    her mathematical computations to support her claim that the court
    miscalculated the number of home to home transitions the child would
    experience under her proposed orders.
4. The trial court did not err in awarding the defendant $3500 for a portion
    of his attorney’s fees; that court, which considered all of the relevant
    statutory (§ 46b-62) criteria, as well as the parties’ testimony, evidence
    and an affidavit of legal fees filed by the defendant’s counsel, found the
    amount and hourly rate set forth in the affidavit to be reasonable, and
    concluded from all the credible evidence that the plaintiff was in a
    financial position to contribute to a portion of fees incurred by the
    defendant for the third course of litigation on the same topic concerning
    the plaintiff’s access to the minor child, and the trial court’s failure to
    address the plaintiff’s objection to the defendant’s request for attorney’s
    fees was harmless error, as the objection failed to address the criteria
    in § 46b-62.
            Argued April 9—officially released October 29, 2019

                             Procedural History
   Application for custody of the parties’ minor child,
and for other relief, brought to the Superior Court in
the judicial district of Tolland, where the court, Suarez,
J., rendered judgment granting joint legal custody to the
parties and primary physical custody to the defendant;
thereafter, the matter was referred to the Regional Fam-
ily Trial Docket at Middletown, where the court, Hon.
Barbara M. Quinn, judge trial referee, denied in part the
plaintiff’s amended motion for modification of custody,
dismissed the plaintiff’s motions for a declaratory judg-
ment and awarded attorney’s fees to the defendant, and
the plaintiff appealed to this court; thereafter, the court,
Hon. Barbara M. Quinn, judge trial referee, denied
the plaintiff’s motion for articulation; subsequently, this
court granted the plaintiff’s motion for review of the
denial of her motion for articulation and ordered the
relief requested in part; thereafter, the plaintiff filed an
amended appeal. Affirmed.
  Monica L. Syzmonik, self-represented, the appel-
lant (plaintiff).
                          Opinion

   KELLER, J. The self-represented plaintiff, Monica L.
Peters,1 appeals from the trial court’s decisions denying,
in part, her postjudgment amended motion for modifica-
tion of custody and awarding attorney’s fees to the
defendant. The plaintiff also challenges the trial court’s
decision dismissing two motions she filed during the
pendency of the custody modification proceedings, in
which she sought a declaratory judgment that certain
fundamental rights guaranteed by the United States con-
stitution deprived the court of the authority to adjudi-
cate parental custodial conflicts under the best interests
of the child standard. On appeal, the plaintiff claims
that the court (1) ‘‘[violated her] fourteenth amendment
and other rights by terminating a portion of her rights
under the Individuals with Disabilities Education Act
(IDEA) [20 U.S.C. § 1400 et seq.] without conducting a
fitness hearing’’; (2) erred in concluding that she lacked
‘‘standing to request a declaratory judgment to adjudi-
cate her constitutional rights as a fit parent,’’ and vio-
lated her right to due process and abused its discretion
by not ruling on her motions for declaratory judgment
before trial commenced; (3) violated her and her child’s
rights under the first and fourteenth amendments to
the United States constitution by failing to apply the
proper balancing test under Mathews v. Eldridge, 424
U.S. 319, 96 S. Ct. 893, 47 L. Ed. 2d 18 (1976); (4) erred
in awarding attorney’s fees to the defendant, Numan
Senman; (5) erred in failing to grant her motion for
modification of custody; and (6) erred in using its own
opinions to infringe on her ‘‘fundamental rights to her
child,’’ circumvented her due process right to cross
examine the judge, and made clearly erroneous findings
regarding her proposed orders and the needs of the
child. We affirm the judgment of the court.
   The following facts, as found by the court, and proce-
dural history are relevant to this appeal. The parties
have never been married. The court previously awarded
the parties joint legal custody of their minor son (child),
and determined that his primary residence would be
with the defendant. On October 22, 2015, the plaintiff
filed a motion to modify the joint custody orders per-
taining to the child, who has autism and was eight years
old at the time of filing and ten years old by the time
the hearing on the motion occurred. In her motion for
modification, the plaintiff sought shared decision mak-
ing by both parents and primary residence of the child
with her because she claimed she resides in a school
district better able to provide for his specialized needs.
On November 7, 2016, the plaintiff filed an amended
motion for modification that included allegations that
the prior order as to custody infringed on the constitu-
tional rights she had asserted in prior motions she filed
seeking a declaratory ruling. In proposed orders dated
February 2, 2017, the defendant noted his objection to
the plaintiff’s motions seeking a declaratory judgment
and amended motion for modification. He also sought
the clarification or removal of certain mediation orders
in the original joint custody orders, supervised parental
access for the plaintiff due to his concerns about her
husband, and attorney’s fees.
  A trial was held on February 15, 16 and 17, 2017. The
court issued its decision on the plaintiff’s motions for
a declaratory judgment on April 6, 2017. It issued its
decision on the plaintiff’s motion for modification on
April 7, 2017.
   In its decision on the motion for modification, the
court noted that ‘‘[t]he matter of [the child’s] primary
residence has now been litigated by his never married
parents three times since he was four years old. All
hearings have been initiated by the plaintiff . . . . The
first contested hearing began in late 2010 and ended
with a decision on March 22, 2011, that awarded joint
custody of [the child] to both parents, and primary
residence to [the defendant]. There were orders regard-
ing access, insurance, child support and tax exemp-
tions. [The child’s] best interests were found to be with
continued stability in [the defendant’s] care.
   ‘‘The second contested evidentiary hearing on the
issue of [the child’s] residential placement was con-
ducted before Judge Holly Abery-Wetstone. It began
with [the] plaintiff’s motion seeking both equal decision-
making privileges . . . and an equal parenting sched-
ule. [On] October 21, 2013, the relief the plaintiff sought
was denied, but changes to the earlier orders were
made. Decision making was divided between the par-
ties, with the [defendant] having final authority over
issues of physical health, general welfare, extracurricu-
lar activities, religious upbringing and choice of school
system. The [plaintiff] was awarded final decision-mak-
ing authority relating to the treatment of [the child’s]
autism, as she has been a good advocate for him. The
orders were clarified to state that she had no authority
to change his school [and] provided for a mediation
mechanism to resolve disputes. . . .
   ‘‘As noted, less than three years after the last fully
contested hearing, a motion to modify, seeking essen-
tially similar relief has been again filed by the plain-
tiff . . . .’’
   The court considered this case as one of ‘‘high con-
flict’’ since the parties first formed a relationship, a
conflict that continued with respect to the child’s care
due to their very different parenting styles and inability
to agree on most issues. ‘‘As noted by Judge Abery-
Wetstone and apparent during the course of this trial,
they have no effective means of coparenting or indeed
communicating, largely because they have such dif-
fering viewpoints and personalities.’’
  The court found that since the child was approxi-
mately two years old, he had remained without interrup-
tion in the defendant’s care, with the plaintiff ‘‘coming
in and out of his life as the parties reconciled or ended
their relationship multiple times between 2006 to 2010.’’
The child had resided in a home the defendant pur-
chased since 2009 and had only known the Vernon
school system. He is the only child in the defendant’s
home. The defendant has a flexible work schedule and
is able to care for his son largely without assistance.
The child has friends in the community and school.
According to the defendant, the child is well supported
by his individual education plan (IEP) and his teachers,
a one-on-one paraprofessional and the defendant, who
regularly supervises his school work, and is doing
well academically.
  The court stated that despite the plaintiff’s dissatis-
faction with the child’s plan for transitioning to middle
school in Vernon, ‘‘by history and current testimony,
routine, stability and predictability of his living situation
have been provided to [the child] primarily by [the
defendant] for most of this child’s life.’’ The court noted
that the plaintiff asserted that her changed living cir-
cumstances, her marriage and the birth of her daughter
by her new husband are all changes in circumstances
that supported her quest for a change in the child’s
primary residence, but considered most of these
changes to be personal to the plaintiff and not based
on events in the child’s life. The plaintiff’s two major
claims were that her life had changed dramatically since
she was last before the court regarding custody and
that her son’s low test scores were proof that his current
school system is inadequate.
  The court found the plaintiff’s claims as to the unsuit-
ability of his current schooling in Vernon were unsup-
ported by any evidence about what could be expected
of the child, in light of his age and special needs as a
child with autism. The plaintiff produced no expert
testimony, and the court noted that ‘‘[o]utcome does
not prove causation’’ because school performance,
especially for an autistic child, is only one of a multitude
of factors that could have brought about such results.
The court also noted that the plaintiff failed to present
any evidence that the Glastonbury school system would
provide the child with a better education.2
   The court agreed with the defendant that a change of
residence for the child was something that the plaintiff
wants for herself to prove she is an adequate parent.
It concluded that the plaintiff had an unwillingness to
take into account the details of the child’s daily life,
nor was she able ‘‘to provide a nuanced account of [the
child] in her demand for a change of his residence. His
connections to the [Vernon] community in which he
has grown appeared to have no relevance to her, nor
the stability that he has had where he now resides. The
plaintiff did not appear to carefully consider what might
be best for him, even if it went counter to her own
desires.’’
   The court found that the plaintiff believes that
because she had not been previously found to be an
unfit parent, she is entitled to equal time with and
responsibility for the child. The court noted, however,
that the plaintiff’s lack of fitness or fitness as a parent
was not the crux of the issue before the court. ‘‘Many
children caught up in custody disputes are fortunate to
have two fit parents, as these parents each appear to
be. But for the court, it is what is in [the child’s] best
interests that must be considered. Fitness is but one
of the many criteria to be considered. As our Supreme
Court many years ago concluded . . . ‘[i]n the search
for an appropriate custodial placement, the primary
focus of the court is the best interests of the child
. . . .’ ’’
  The court found fault with both parents, but con-
cluded that the defendant had ‘‘been the parent who
has most reliably cared for [the child] and rearranged
his life to provide for the stability and predictability of
care both parents agree [the child] needs. There has
been no change in [the defendant’s] commitment for
many years.’’
   The court noted its concerns about the plaintiff, indi-
cating that ‘‘[h]er myopic view of the superior quality
of her new family life as the only valid outlook raises
questions in the court’s mind about what her conduct
towards her son might be in the future, should her son
reside with her. As he ages, [the child’s] own behavior
and outlook, which reflect similarities to those of [the
defendant], are likely to conflict with those of [the plain-
tiff]. . . . Also, what would his integration in her family
life be like, as it includes a young half-sister, and two
older children of her husband who visit from time to
time, as well as the plaintiff’s new husband? While the
plaintiff points to the fact that [the child] enjoys his
visit with her and her new family, visits are different
from a more permanent residence with reduced access
to [the defendant]. Whatever else can be said about it,
the court finds that the plaintiff’s household is not a
quiet household where the focus is only on [the child]
with established and clear patterns of daily living.’’
  The court also found that the defendant had some
valid concerns about the plaintiff’s new husband but
declined to order only supervised access by the plaintiff.
In assessing the validity of the defendant’s concerns,
the court took judicial notice of a trial court memoran-
dum of decision in the case of Szymonik v. Szymonik,
Superior Court, judicial district of Hartford, Docket No.
FA-XX-XXXXXXX-S (January 6, 2017). The court noted that
that decision, which involved a postdissolution motion
for modification filed by the plaintiff’s husband regard-
ing his children, recited ‘‘concerning conduct and
behavior.’’ In particular, the court noted that the deci-
sion ‘‘details some questionable parenting on Mr. Syz-
monik’s part and an appalling lack of sensitivity to his
children’s emotional needs in his own high-conflict cus-
tody case.’’
   Much of the evidence presented at trial reflected the
parties’ difficulty to reach an agreement concerning
issues involving the child, as well as the problems
encountered by the parties surrounding their physical
exchanges of the child for visits. The court found that
in the past, the plaintiff has ‘‘been unable to return the
child promptly or to pick him up without incident.
Those difficulties have lessened since her new husband
provides the transportation, although his conduct has
also caused some difficulties. Nonetheless, these facts
do point to [the] plaintiff’s historical issues with routine
and predictability. Shifting the responsibility for punc-
tuality to a third party does not address her need to
demonstrate that she can provide routine and predict-
ability herself. The plaintiff’s proposed plan would
increase the physical exchanges of the child between
the parents. In formulating her plan, it is apparent that
she did not consider how the increased changes in his
routine would impact [the child].’’
  The court added, ‘‘[t]hat [the plaintiff] loves and
wishes the best for her son is not in question. It is the
methods by which she seeks that outcome which rather
sharply outline what the court views as her deficits
as a parent. The same dismissive and condescending
pattern of conduct towards the defendant continues in
her attempts to mediate all orders with the defendant,
including those which were specifically stated in the
decree. She simply would not accept the defendant’s
refusal to mediate established orders and actively
blames him for what she sees as his ‘failure.’ She cannot
appreciate her own failure to proceed in a reasonable
manner to resolve disputes. The orders entered in 2013
very explicitly set forth those matters which are to be
mediated and those which are ordered, a distinction
apparently not clear to the plaintiff.’’
  After considering all the relevant statutory criteria
set forth in General Statutes § 46b-56 and the best inter-
ests of the child factors as articulated in the case law,
the court found that the best interests of ‘‘this special
needs child’’ are served by remaining in the primary
residential care of the defendant, as previously ordered.
   The court denied the plaintiff’s motion to modify the
child’s primary residence and for an equal sharing of
time. It also denied the defendant’s claim for supervised
access by the plaintiff and removed the mediation provi-
sions in the prior court order as unworkable. It further
awarded attorney’s fees of $3500 to the defendant.
Attached to the court’s decision was a Schedule A,
which contained the court’s parental access orders and
other various provisions regarding each parties’ deci-
sion-making authority,3 including, inter alia, a parenting
schedule, orders pertaining to the child’s extracurricu-
lar activities, sharing information as to the child, com-
munication and parenting guidelines, and various trans-
portation and relocation orders.
  The court also ordered that future motions to modify
would not be entertained without leave of the court
and unless six coparenting counseling sessions have
been completed in good faith by the parties with a
provider of their own choosing, although no coparent-
ing sessions were otherwise ordered.
   On April 12, 2017, the defendant filed a motion for
articulation, which the court granted on April 28, 2017,
making a minor change to permit the parties to alternate
time with the child during the annual April school spring
break. On April 25, 2017, the plaintiff filed a motion for
reconsideration of the court’s April 6, 2017 decision on
her request for a declaratory judgment, which the court
summarily denied on April 28, 2017. On April 26, 2017,
the plaintiff filed a motion for reconsideration, to vacate
and ‘‘to uphold constitutional rights.’’ The court denied
this motion on April 28, 2017. On May 5, 2017, the
plaintiff filed a motion for clarification regarding child
support. The court issued a clarification order on May
9, 2017, indicating that any matters concerning child
support were never referred to the Regional Family
Trial Docket in the judicial district of Middlesex at
Middletown for her consideration and any child support
matters remained before the Superior Court in the judi-
cial district of Tolland. This appeal followed on May
15, 2017, and was subsequently amended on December
29, 2017.
   On September 8, 2017, the plaintiff filed a motion
for articulation, which the court summarily denied on
October 18, 2017. On October 20, 2017, the plaintiff filed
a motion for review with this court. This court, on
December 13, 2017, granted review and granted in part
the relief requested, ordering the trial court ‘‘to articu-
late the factual and legal basis for its award of $3500
in attorney’s fees to the defendant in the April 7, 2017
memorandum of decision and how it calculated that
award of attorney’s fees.’’ On January 18, 2018, the court
issued its articulation. Additional facts will be set forth
as necessary.
   Before analyzing the claims raised in the present
appeal, we set forth our well established standard of
review in domestic relations matters. ‘‘An appellate
court will not disturb a trial court’s orders in domestic
relations cases unless the court has abused its discre-
tion or it is found that it could not reasonably conclude
as it did, based on the facts presented. . . .
   ‘‘In determining whether a trial court has abused its
broad discretion in domestic relations matters, we
allow every reasonable presumption in favor of the
correctness of its action. . . . Appellate review of a
trial court’s findings of fact is governed by the clearly
erroneous standard of review. . . . A finding of fact is
clearly erroneous when there is no evidence in the
record to support it . . . or when although there is
evidence to support it, the reviewing court on the entire
evidence is left with the definite and firm conviction
that a mistake has been committed.’’ (Internal quotation
marks omitted.) Kyle S. v. Jayne K., 182 Conn. App.
353, 362, 190 A.3d 68 (2018).
   ‘‘General Statutes § 46b-56 provides trial courts with
the statutory authority to modify an order of custody or
visitation. When making that determination, however,
a court must satisfy two requirements. First, modifica-
tion of a custody award [must] be based upon either a
material change of circumstances which alters the
court’s finding of the best interests of the child . . .
or a finding that the custody order sought to be modified
was not based upon the best interests of the child. . . .
Second, the court shall consider the best interests of
the child, and in doing so may consider several factors.
General Statutes § 46b-56 (c).’’4 (Citation omitted; inter-
nal quotation marks omitted.) Harris v. Hamilton, 141
Conn. App. 208, 219, 61 A.3d 542 (2013).
   We further note that a trial court’s factual findings
may be reversed on appeal only if they are clearly erro-
neous. To the extent that the plaintiff claims that the
trial court should have credited certain evidence over
other evidence that the court did credit, it is well settled
that such matters are exclusively within the province
of the trial court. See Misthopoulos v. Misthopoulos,
297 Conn. 358, 377, 999 A.2d 721 (2010).
  We apply these principles to the present case in our
review of the trial court’s findings and conclusions with
respect to its modification of the custody order. We
have thoroughly reviewed the plaintiff’s arguments, the
history of the case as reflected in the court file and
prior decisions, of which the court took notice, the
testimony, exhibits,5 and the court’s thorough decisions.
                             I
   The plaintiff’s first claim is that the court violated
her fourteenth amendment rights by terminating a por-
tion of certain rights provided to her under IDEA with-
out conducting a fitness hearing. We decline to review
this claim because it is inadequately briefed.
   ‘‘Although we are solicitous of the rights of [self-
represented] litigants . . . [s]uch a litigant is bound by
the same rules . . . and procedure as those qualified
to practice law. . . . [W]e are not required to review
claims that are inadequately briefed. . . . We consis-
tently have held that [a]nalysis, rather than mere
abstract assertion, is required in order to avoid aban-
doning an issue by failure to brief the issue properly.
. . . As this court has observed, [a]ssignments of error
which are merely mentioned but not briefed beyond a
statement of the claim will be deemed abandoned and
will not be reviewed by this court.’’ (Internal quotation
marks omitted.) Wells Fargo Bank, N.A. v. Tarzia, 186
Conn. App. 800, 813, 201 A.3d 511 (2019).
  Before addressing the adequacy of the plaintiff’s brief
with respect to this claim, we note that the issue of the
plaintiff’s rights under the IDEA was not raised before
the trial court until the plaintiff filed a Practice Book
§11-11 motion ‘‘for reconsideration, motion to vacate,
and motion to uphold constitutional rights,’’ after the
court issued its memorandum of decision on the motion
for modification. In her analysis of the present claim,
the plaintiff argues that the court lacked subject matter
jurisdiction to make an order that prohibited her from
any decision making as to the choice of the child’s
school because the federal IDEA law preempts the state
court from addressing the issue of school choice. In
her brief, however, the plaintiff merely makes the bald
assertion that the doctrine of federal preemption
deprives the family court of subject matter jurisdiction,
with no citation to any particular statutory or case-
specific authority.6
  Even if we were to conclude that the issue of federal
preemption was adequately briefed, it would not have
any applicability to the precise claim as framed by the
plaintiff. The plaintiff states in her brief that she is not
appealing from the court’s decision declining to modify
the existing order that she has no authority to change
the location of the child’s schooling, which is the sole
basis for her claim that pursuant to federal preemption
principles, IDEA has been violated by such a restriction.
  Accordingly, we decline to review the plaintiff’s claim
for being inadequately briefed.
                             II
    In her first, second and third claims, the plaintiff
also argues that, under various provisions of the United
States and Connecticut constitutions, she is entitled, as
a fit parent, to equivalent rights of access and decision
making with the defendant and, therefore, the court
erred in not declaring this to be so as a matter of law
and in not granting her such equivalent rights of access
and decision making with respect to the child.7 We
disagree.
   In its decision on the plaintiff’s two motions for
declaratory rulings, the court indicated: ‘‘In these
motions, the plaintiff seeks to instruct the court on
federal constitutional principles which she asserts must
be applied in this family case. She further seeks to
assert the validity of these principles in the dispute she
has with [the defendant]. As our Supreme Court cases
have held, this is not the proper application of the
declaratory judgment statute or the Practice Book
requirements. The procedure is not available to estab-
lish abstract principles of law nor to secure advice
on that law. See Norwalk Teachers’ Assn. v. Board of
Education, [138 Conn. 269, 272, 83 A.2d 482 (1951)]
and Tellier v. Zarnowski, [157 Conn. 370, 373, 254 A.2d
568 (1969)]. . . .
   ‘‘Her arguments and legal citations also reflect a sig-
nificant misunderstanding of the law and the legal con-
sequences of her own actions in seeking relief from
this court. All of her arguments and citations refer to
circumstances in which a state initiates legal action
against an intact family, usually a claim based on child
abuse or neglect. This would be a child protection pro-
ceeding under the juvenile laws of the state. In such
circumstances, absent the abuse or neglect being
proven, there is an expectation of privacy and federal
constitutional protections are applicable . . . in cases
involving the removal of a child from the family unit
and placement with third parties.
   ‘‘The instant case, however, is one in which the state
of Connecticut has not initiated any legal action. It is
one where the plaintiff herself sought the assistance of
the Superior Court . . . in securing orders concerning
her child. By so doing, she has voluntarily submitted
herself and her family to the jurisdiction of the . . .
court and its statutory framework to secure the relief
she desires. She has repeatedly litigated her family
claims in the family court since 2010. She has been
accorded full due process and the right to be heard.
She has testified, presented evidence and otherwise
taken full advantage of the constitutional protections
available to her. . . . Her disappointment in the fact
that two previous judges have not seen fit to award
her primary physical residence of her son does not
invalidate the process, nor require the application of
legal principles which belong to another legal arena
altogether.’’
   We afford plenary review to the plaintiff’s claim. See,
e.g., Kerrigan v. Commissioner of Public Health, 289
Conn. 135, 155, 957 A.2d 407 (2008) (constitutional
claims subject to plenary review). We need not under-
take an in depth analysis of the claim, however, because
we agree with the court that the plaintiff’s arguments
are based on her fundamental misunderstanding of
when and how declaratory judgment relief is available
pursuant to General Statutes § 52-29, and her failure to
recognize the difference between unwarranted govern-
mental or third-party actions intruding upon the lives
of intact families8 as opposed to the obligation of family
courts to hear and decide cases brought before them
by one parent against the other.
   The original application for custody and the subse-
quent motions for modification in the present case all
were initiated by the plaintiff, yet she argues that the
courts have violated her fundamental rights as a parent
in intervening to resolve her disputes. In the plaintiff’s
opinion, conflict between fit parents does not in itself
provide a necessity for state action. In sum, the plaintiff,
who has filed an application for custody and two subse-
quent motions for modification of custody, sought a
declaratory judgment from the court ruling that the
court had no business intervening in her long-standing
custody disputes with her child’s father. We consider
her constitutional claims meritless, and they warrant
no further discussion.9
                            III
   In her fifth and sixth claims, the plaintiff makes the
related arguments that the court erred in denying her
motion for modification of custody by failing to recog-
nize a material change in circumstances due to ‘‘the
natural changing needs of the child entering adoles-
cence,’’ upon which the plaintiff does not elaborate; by
expressing ‘‘baseless’’ opinions; and by making clearly
erroneous mathematical findings regarding the plain-
tiff’s proposed orders and clearly erroneous findings
about the child’s needs. We have thoroughly reviewed
the record and conclude that the court’s factual determi-
nation that there had not been a change in circum-
stances warranting an increase in the plaintiff’s parental
access during the school year10 or any change in how
decisions affecting the child are made is supported by
the evidence.
   The record reflects that the court carefully consid-
ered and applied the criteria set forth in General Stat-
utes § 46b-56, including properly opining on the capac-
ity and disposition of the parents to understand and
meet the needs of the child, one of the § 46b-56 criterion.
The court’s factual findings as to the plaintiff’s motiva-
tions in seeking a modification11 and the child’s needs
as a child with autism were amply supported by the
evidence and the reasonable inferences drawn there-
from and are not clearly erroneous. As the court found,
the plaintiff’s assertions that the Vernon school system
and/or the defendant were not properly addressing the
child’s educational needs were unsupported. The court
noted that the plaintiff ‘‘provided no information about
what could be expected of a child of her son’s age and
with his special needs as an autistic child’’ other than
to present the court with his test scores with no expert
or a more wholesale analysis. When the court stated
that the plaintiff ‘‘was not able to provide a nuanced
account of [the child] in her demand for a change of
his residence,’’ it then explained that the plaintiff’s
‘‘emotional claims to prove herself the ‘better’ parent’’
lacked careful consideration of what might be best for
the child, even if it went counter to her own desires.
   The plaintiff also claims the court ‘‘miscalculated the
number of home-to-home transitions the child would
experience under [her] proposed orders and deter-
mined that [the] plaintiff’s plan had more home-to-home
transitions than what the child already was experienc-
ing,’’ which prejudiced the court’s decision. The court,
however, never used the phrase ‘‘home-to-home’’ transi-
tions, but noted ‘‘increased changes in [the child’s] rou-
tine.’’ On the basis of the evidence before the court and
in light of the plaintiff’s proposed orders, these changes
in the child’s routine might have included the increased
number of times that the child would have had to be
transported to and from school in Vernon from Glaston-
bury, where the plaintiff resides, as well as the increased
access afforded to the plaintiff during school vacations.
We decline to speculate as to how the plaintiff derived
her mathematical computations, and she does not fully
explain them, or how the court mathematically derived
its conclusion as to increased changes in the child’s
routine.
   Finally, the plaintiff argues that the court had no
evidentiary basis to conclude that the child requires a
quiet household where the focus is only on him with
established and clear patterns of daily living. The court
concluded that it was the defendant who consistently
had provided the child with such an environment. As
previously noted, the court indicated it had reviewed
the case file and the child’s school records, which
included a psychological evaluation of the child.12 In
addition, during his testimony on February 17, 2017,
the defendant noted for the court that in an ex parte
motion for custody filed by the plaintiff, she herself
had admitted the child is easily stressed by sudden
changes to his schedule. There also was testimony from
both parties that during the first four or five months
after the child began visiting the plaintiff and her family
in Glastonbury, he exhibited ‘‘stimming,’’ self-stimula-
tory behavior that is a common symptom of autism.
Additionally, in his testimony, the defendant observed
that, when the child visits the plaintiff, he ‘‘just plays
in his room by himself.’’
  For the foregoing reasons, we are not persuaded by
the plaintiff’s claim that the court erred in denying her
motion for modification of custody.
                            IV
   The plaintiff’s final claim is that the court erred in
awarding the defendant $3500 for a portion of his attor-
ney’s fees. The plaintiff claims that the court committed
plain error by finding that she did not work outside the
home when she worked part time, and by finding that
the plaintiff elected not to file a financial affidavit or
to respond to the defendant’s motion for attorney’s fees.
She argues that as a result of ignoring her financial
affidavit and objection to the motion for attorney’s fees,
the court extrapolated its findings of fact relative to
the fee award from the plaintiff’s testimony and three
photographs of the plaintiff’s living room that reflected
a ‘‘very comfortable lifestyle.’’ We disagree.
  On February 15, 2017, the defendant filed proposed
orders that included a request that the court award him
attorney’s fees. During the hearing of February 17, 2017,
counsel for the defendant advised the court of the out-
standing issue concerning attorney’s fees, and that the
parties had agreed to stipulate that the defendant still
owed him ‘‘approximately $15,000.’’ Whether such a
stipulation existed is unclear, as counsel for the plaintiff
responded to the representation of the defendant’s
counsel by stating that ‘‘the plaintiff is going to respond
as to whether or not she is in agreement that there
are outstanding fees.’’ She further indicated that ‘‘the
plaintiff reserves her right within the context of this
case to present her opposition to any outstanding fees.’’
   The court then indicated it would require the parties
to present financial affidavits. Counsel for the defen-
dant indicated he would present one to the court before
the end of the day, and the file contains a financial
affidavit from the defendant dated February 17, 2017.13
The court later advised counsel for the plaintiff that
she could file a written response to the defendant’s
request for attorney’s fees and the plaintiff’s financial
affidavit within two weeks. On February 23, 2017, the
plaintiff filed an objection to the defendant’s request,
which contained the following assertion with respect to
the court’s request for the plaintiff’s financial affidavit:
‘‘Finally, asking for the parties to submit financial affida-
vits, unrelated to child support, prior to knowing the
outcome of the hearing, represents an unwarranted
exploratory search. The calculation of income for pur-
poses of addressing attorney’s fees is an exploratory
search and division of property years after the parties
separated, in which [the] plaintiff objects.’’14
   On September 8, 2017, the plaintiff filed a motion for
articulation to request the legal and factual basis for
rulings that were the subject of several of the claims
raised on appeal. On October 12, 2017, the court denied
her motion. On October 20, 2017, the plaintiff filed a
motion for review before this court that included a
request that the trial court be ordered to articulate the
legal basis and statutory criteria on which it relied in
granting attorney’s fees to the defendant. On December
13, 2017, this court granted review and granted, in part,
the relief requested. Specifically, this court ordered the
trial court to articulate ‘‘the factual and legal basis for
its award of $3500 in attorney’s fees to the defendant
in the April 7, 2017 memorandum of decision and how
it calculated that award of attorney’s fees.’’ The trial
court subsequently complied with this order.
   We begin with our standard of review, as set forth
in Pena v. Gladstone, 168 Conn. App. 141, 148–49, 144
A.3d 1085 (2016). Pursuant to General Statutes § 46b-
62,15 ‘‘[i]n dissolution proceedings, the court may order
either parent to pay the reasonable attorney’s fees of
the other in accordance with their respective financial
abilities and the criteria set forth in General Statutes
§ 46b-82 . . . . This includes postdissolution proceed-
ings affecting the custody of minor children. . . .
Whether to allow counsel fees, and if so in what amount,
calls for the exercise of judicial discretion. . . . An
abuse of discretion in granting counsel fees will be
found only if [an appellate court] determines that the
trial court could not reasonably have concluded as it
did. . . . The court’s function in reviewing such discre-
tionary decisions is to determine whether the decision
of the trial court was clearly erroneous in view of the
evidence and pleadings in the whole record. . . .
[J]udicial review of a trial court’s exercise of its broad
discretion in domestic relations cases is limited to the
questions of whether the [trial] court correctly applied
the law and could reasonably have concluded as it did.
. . . In making those determinations, [this court]
allow[s] every reasonable presumption . . . in favor of
the correctness of [the trial court’s] action. . . . We
also note that the trial court is in a clearly advantageous
position to assess the personal factors significant to a
domestic relations case . . . . It is axiomatic that we
defer to the trial court’s assessment of the credibility
of witnesses and the weight to afford their testimony.
. . .’’ (Citations omitted; footnote omitted; internal quo-
tation marks omitted.) Pena v. Gladstone, supra,
148–49.
   The test for an award of attorney’s fees pursuant
to General Statutes § 46b-62 is not based only on a
consideration of whether the party moving for an award
of such fees has ample liquid assets. If the prospective
recipient of the fee award does not possess such assets,
then § 46b-62 requires that the trial court look to and
examine the total financial resources of the respective
parties and the other criteria set forth in § 46b-82 to
determine whether it would be equitable to award attor-
ney’s fees under the circumstances. The criteria set
forth in § 46b-82 include ‘‘the age, health, station, occu-
pation, amount and sources of income, earning capac-
ity, vocational skills, education, employability, estate
and needs of each of the parties . . . .’’
  In its articulation, the court indicated that it had
reviewed an affidavit of legal fees filed by the defen-
dant’s attorney, which reflected a billing rate of $245
an hour with fees of $7817.65 incurred as of January,
2017, and an estimate of an additional $7150 in fees
to be incurred for a total of $14,976.65 through the
conclusion of the trial. The court found the amount and
hourly rate to be reasonable. The court stated that it
had considered the parties’ respective financial abilities
and the criteria set forth in § 46b-82 (a).
   The court then found that the defendant’s affidavit
reflects that he earned a gross income of $1400 a week
from employment and had a net income of $1000 a
week. The court found that the defendant carried many
of the regular expenses for the maintenance of the child.
It further noted that the testimony revealed that the
plaintiff and her new husband had an approximately
one year old daughter. In addition, with her husband’s
support and payment of expenses, the court found that
the plaintiff was able to stay home caring for that child
and no longer worked outside the home. The court
indicated that the evidence, which included photo-
graphs and other information, also reflected that the
plaintiff and her husband enjoyed a very comfortable
lifestyle16 and that the plaintiff was able to secure the
services of counsel for herself. The court concluded,
from all the credible evidence, that the plaintiff was in
a financial position to contribute to a portion of the
fees incurred by the defendant ‘‘for the third course
of litigation on the same topic concerning access to
her child.’’
   The plaintiff also complains that the court indicated
she had not responded to the defendant’s request for
attorney’s fees despite the fact that she filed a written
objection to the request approximately two weeks after
the contested hearing concluded. In that objection,
which was drafted by the plaintiff’s attorney, the plain-
tiff failed to focus on the governing law the court prop-
erly applied, § 46b-62, and instead relies on accusations
of misconduct on the part of the defendant’s attorney
and argues that the award of fees would have the effect
of penalizing her for seeking to secure her fundamental
rights to her child. Because the plaintiff’s objection
never addressed the relevant criteria in § 46b-62, which
nowhere requires a determination whether the plain-
tiff’s motion for modification was filed in good faith,
we believe the court’s failure to acknowledge her inap-
posite objection was error, but that, under the circum-
stances present, it constituted harmless error because
it was unlikely to have impacted the result of this case.
   We further note that in considering the criteria under
§ 46b-62, the court is not required to make express
findings on each of those statutory criteria. See Talbot
v. Talbot, 148 Conn. App. 279, 292, 85 A.3d 40, cert.
denied, 311 Conn. 954, 97 A.3d 984 (2014). On the basis
of our review of the full record, we conclude that the
court did not abuse its broad discretion in granting the
defendant a small portion of his attorney’s fees, $3500.
The court specifically stated it had considered all the
relevant statutory criteria, as well as the parties’ testi-
mony, evidence and the defendant’s financial affidavit.
If the court was unable to consider the plaintiff’s finan-
cial situation in more detail, the plaintiff has no one to
blame but herself because she refused to file a finan-
cial affidavit.
      The judgment is affirmed.
      In this opinion the other judges concurred.
  1
    The plaintiff has remarried and is now known as Monica L. Syzmonik.
In the trial court, the plaintiff was represented at times by various counsel
but also represented herself at other times. She is appearing as a self-
represented party for purposes of this appeal. We note that the defendant
did not participate in this appeal. This court entered an order on April 25,
2018, providing that this appeal would be considered solely on the basis of
the plaintiff’s brief and the record, as defined by Practice Book § 60-4, in
light of the defendant’s failure to comply with this court’s April 10, 2018
order requiring him to file a brief on or before April 24, 2018. Accordingly,
we have considered this appeal on the basis of the plaintiff’s brief, the
record, and the plaintiff’s oral arguments before this court.
   2
     The court indicated it had carefully reviewed a sealed exhibit containing
the child’s Vernon school records and it presented ‘‘a skilled and careful
assessment of [the child’s] current academic situation and psychological
testing and a detailed plan for how to support his continuing needs for
support in the classroom.’’
   3
     The court granted final decision-making authority, after good faith con-
sultation with the other parent, to the defendant on issues of physical health,
general welfare, extracurricular activities, religious upbringing and choice
of school system, and to the plaintiff on matters relating to the treatment
of the child’s autism. The plaintiff has no authority to change the child’s
school. These orders are very similar to the previous orders entered by
Judge Abery-Wetstone in 2013, except the parties’ obligation to mediate
certain matters was eliminated.
   4
     General Statutes § 46b-56 (c) provides: ‘‘In making or modifying any
order as provided in subsections (a) and (b) of this section, the court shall
consider the best interests of the child, and in doing so may consider,
but shall not be limited to, one or more of the following factors: (1) The
temperament and developmental needs of the child; (2) the capacity and
the disposition of the parents to understand and meet the needs of the child;
(3) any relevant and material information obtained from the child, including
the informed preferences of the child; (4) the wishes of the child’s parents
as to custody; (5) the past and current interaction and relationship of the
child with each parent, the child’s siblings and any other person who may
significantly affect the best interests of the child; (6) the willingness and
ability of each parent to facilitate and encourage such continuing parent-
child relationship between the child and the other parent as is appropriate,
including compliance with any court orders; (7) any manipulation by or
coercive behavior of the parents in an effort to involve the child in the
parents’ dispute; (8) the ability of each parent to be actively involved in the
life of the child; (9) the child’s adjustment to his or her home, school and
community environments; (10) the length of time that the child has lived
in a stable and satisfactory environment and the desirability of maintaining
continuity in such environment, provided the court may consider favorably
a parent who voluntarily leaves the child’s family home pendente lite in
order to alleviate stress in the household; (11) the stability of the child’s
existing or proposed residences, or both; (12) the mental and physical health
of all individuals involved, except that a disability of a proposed custodial
parent or other party, in and of itself, shall not be determinative of custody
unless the proposed custodial arrangement is not in the best interests of
the child; (13) the child’s cultural background; (14) the effect on the child
of the actions of an abuser, if any domestic violence has occurred between
the parents or between a parent and another individual or the child; (15)
whether the child or a sibling of the child has been abused or neglected,
as defined respectively in section 46b-120; and (16) whether the party satis-
factorily completed participation in a parenting education program estab-
lished pursuant to section 46b-69b. The court is not required to assign any
weight to any of the factors that it considers, but shall articulate the basis
for its decision.’’
   5
     The clerk’s office of the Superior Court for the judicial district of Tolland
mistakenly destroyed the exhibits in this case. In accordance with this
court’s authority to order the trial court to complete the trial court record
for the proper presentation of the appeal; see Practice Book § 60-2; on May
7, 2019, this court ordered the trial court ‘‘to rectify the record so that copies
of the exhibits that were admitted at the trial on February 15, 2017, February
16, 2017 and February 17, 2017 are provided to the Appellate Court on or
before July 5, 2019. To assist the trial court in complying with this order,
the court may, if it deems necessary, hold a hearing during which it may
hear oral arguments, take evidence or receive and approve a stipulation of
counsel of record.’’
   On June 6, 2019, this court issued a second order extending the deadline
for the trial court’s compliance to August 9, 2019. To facilitate the trial
court’s rectification, this court attached to its order a list describing the
sixteen exhibits admitted as full exhibits during the trial proceedings based
on our initial review of the trial transcripts.
   On June 14, 2019, the trial court held a status conference and issued
orders directing the plaintiff to contact her former counsel and the child’s
school to secure the school records she had previously provided to the
court as Exhibits 6 and 13. The plaintiff also was ordered to submit to the
court three photographs of her residence that had been admitted as Exhibit
8 and to contact TD Bank, her bank, to obtain a pay activity printout dated
January 17, 2017, which had been admitted as Exhibit 12. The defendant
was ordered to attempt to find Exhibit A, an e-mail dated February 1, 2017,
which had been sent by the plaintiff to the defendant directing him to
communicate with her husband about child support, as well as to provide
a spreadsheet of child support payments and an e-mail regarding bank
records, which had been admitted as Exhibit 14. At the June 14, 2019 status
conference, the plaintiff indicated that she would provide copies of the
photographs of her son and other children that she previously had submitted.
   Despite the willingness to cooperate that she demonstrated to the court
at the status conference, in response to the court’s orders regarding rectifica-
tion of the record, on July 18, 2019, the plaintiff filed with this court a ‘‘Motion
to Vacate Order,’’ claiming, inter alia, that the trial court had exceeded its
authority under this court’s order, and that it ordered the plaintiff to produce
exhibits which the court had ‘‘used against her, which may violate her fifth
amendment rights,’’ including three photographs of the plaintiff’s home,
which the court relied on in ordering that the plaintiff pay a portion of the
defendant’s attorney’s fees. On July 19, 2019, we denied the plaintiff’s motion
to vacate order.
   On August 7, 2019, the trial court filed a ‘‘Rectification of Record, In Part,’’
indicating that it had attempted to rectify the record, and that, at a status
conference on July 19, 2019, the defendant had provided copies of exhibits
he had located, including copies of some of the plaintiff’s exhibits, which
the court accepted after review. The court then stated: ‘‘The plaintiff con-
tested the jurisdiction of this court to issue its interim orders re rectification
after the status conference on June 14, 2019, directing the parties to use
their best efforts to complete certain tasks. She did not wish to provide any
school records for her son, as she could not now be entirely sure of the
content of those records and it might prejudice her case, she claimed. She
reported that her attorney had no copies of any exhibits submitted at trial.
She failed, without any explanation, to provide any copies of the photographs
that she had previously introduced at trial. It is also the case that many of
the exhibits concerned themselves with visitation claims and payment of
child support, two issues which were not before the court, as the court
reminded the parties and counsel at trial. The plaintiff also now asserts that
the exhibits in question are not relevant to her present appeal. It is apparent
that she had no interest in supplying any additional copies of missing
exhibits.’’ (Emphasis added.)
   Judge Quinn is correct in indicating in her order that many of the missing
exhibits were not relevant to the issues before the court, such as issues
concerning visitation and payment of child support. The record, however,
suggests that some of the missing exhibits might be relevant to the issues
raised on appeal. For example, the plaintiff claims that, after determining
that the child would fare better in a quiet and structured setting where all
focus would be on him, the court erroneously concluded that the defendant’s
home as primary residence best met the child’s needs. The plaintiff claims
there was no evidence to support that determination. Undoubtedly, the
psychological report which had been submitted with the school records as
Exhibit 13 and reviewed by the court might be quite pertinent to this claim.
   Additionally, the plaintiff contests the partial award of attorney’s fees to
the defendant. In awarding the defendant those fees, the trial court, in
determining that the plaintiff had sufficient assets to pay a portion of the
defendant’s fees under General Statutes § 46b-62, relied, in part, on missing
Exhibit 8, which consisted of three photographs of the plaintiff and her
family at her residence. In its decision, the court remarked that this exhibit
had depicted the plaintiff’s ‘‘very comfortable lifestyle.’’
   This court consistently has noted that ‘‘ ‘[i]t is the responsibility of the
appellant to provide an adequate record for review.’ ’’ Federal National
Mortgage Assn. v. Buhl, 186 Conn. App. 743, 753, 201 A.3d 485 (2018) (quoting
Practice Book § 61-10), cert. denied, 331 Conn. 906, 202 A.3d 1022 (2019).
The plaintiff has refused to present the child’s school records and the three
photographs, which had been admitted as Exhibits 6, 8 and 13, respectively,
based, in part, on her position that these exhibits would now prejudice her
on appeal. Thus, it is reasonable for this court to assume that those missing
exhibits support the trial court’s factual determinations that the child
requires a structured, quiet setting with singular focus on his needs and
that the plaintiff has a ‘‘very comfortable lifestyle.’’
   As we have observed, the trial court in part was able to rectify the record.
Furthermore, as the trial court noted, many of the missing exhibits were
not directly related to the issues before it. On the basis of the exhibits that
the parties provided to the court in connection with its efforts to rectify
the record as well as the detailed discussion of many of the remaining
missing exhibits at trial, as recorded in the transcript, particularly with
respect to email exchanges between the parties, we conclude that the
absence of the missing exhibits is not fatal to our ability to review the claims
raised on appeal or affect the outcome of the appeal. See Finch v. Earl,
104 Conn. App. 515, 519, n.5, 935 A.2d 172 (2007) (reasoning that, despite
missing exhibits, record provided adequate basis for appellate court to
review claims raised on appeal), and cases cited therein.
   6
     Moreover, the Second Circuit Court of Appeals has held that IDEA leaves
intact a state’s authority to determine who may make educational decisions
on behalf of a child, so long as the state does so in a manner consistent
with federal statutes. The court stated that ‘‘allocation of parental rights
under the IDEA is best left to local domestic law.’’ Taylor v. Vermont Dept.
of Education, 313 F.3d 768, 780 (2d Cir. 2002).
   7
     The plaintiff avoids explaining how such absolutely equivalent rights to
access and decision making are workable or how they may affect the child
when, as the court noted in the present case, ‘‘these parents have had a
volatile and unstable relationship full of high conflict since they first formed
a relationship. Now, years after their on-again and off-again relationship
ended, their conflict continues with respect to [the child] and his care. What
is apparent is that they have very different parenting styles and do not agree
on most things; in particular those matters relating to [the child].’’
   8
     Among other authorities, the plaintiff relies on cases that involved consti-
tutional challenges to third-party visitation statutes. See Troxel v. Granville,
530 U.S. 57, 120 S. Ct. 2054, 147 L. Ed. 2d 49 (2000), and Roth v. Weston,
259 Conn. 202, 789 A.2d 431 (2002).
   9
     In her brief, the plaintiff discusses, with little reference to controlling
authority, some, but not all, of the constitutional claims she presented to
the court in her pretrial motions for a declaratory judgment, which the court
denied on April 6, 2017. These claims essentially discuss why the use of the
best interest standard in custody proceedings constitutes a denial of (1) her
first amendment right of free family association between parent and child
for purposes of intimate and expressive communication and her right to
associate or disassociate a private romantic relationship; (2) her rights
under the fourteenth amendment and article first, § 20 of the Connecticut
constitution to the same protections as married persons in regard to question-
able governmental actions, which include custody proceedings when both
parents are ‘‘fit’’; and (3) her first amendment right to convey religious ideas
through free speech and to teach her child religious beliefs.
   10
      As the plaintiff acknowledges, the court modified the parental access
orders to provide the plaintiff with access to her son for fifteen additional
days during the summer vacation.
   11
      Contrary to the plaintiff’s assertion, ‘‘motivation necessarily involves a
question of fact to be resolved by a [factfinder].’’ (Citation omitted.) Cotto
v. United Technologies Corp., 251 Conn. 1, 47, 738 A.2d 623 (1999).
   12
      See footnote 5 of this opinion.
   13
      Although the box for ‘‘plaintiff’’ is checked on this affidavit, it is signed
by the defendant and notarized by the defendant’s attorney, so we are certain
this is the defendant’s affidavit.
   14
      Although the plaintiff claims that the court failed to consider her finan-
cial affidavit, the language of her objection to the defendant’s request for
attorney’s fees undermines that contention. In addition, we have thoroughly
searched the record and, although it reflects that the defendant submitted
a financial affidavit in connection with the February, 2017, hearing, the
plaintiff failed to submit a financial affidavit at or near the time of the
hearing. As such, her claim that the court erroneously found she did not
work outside the home, when in fact, she claims that she works on a part-
time basis as an ‘‘abdominal therapist,’’ is the result of her own deliberate
failure to present the court with evidence to support her version of the
facts. Additionally, although she testified that her office hours were approxi-
mately ten hours a week, we observe that the plaintiff’s office hours do not
necessarily support a finding that she generates income during her office
hours. Additionally, we observe that the plaintiff also indicated that she had
‘‘drastically’’ reduced her employment since her daughter’s birth. Moreover,
even if the court had found that the plaintiff was in fact earning some income
on her own, it only would have added to the court’s assessment of her
ability to pay the attorney’s fees at issue, and we are not persuaded that
such a finding would have changed the court’s ultimate decision to award
the defendant a portion of his requested fees.
   15
      General Statutes § 46b-62 provides, in relevant part: ‘‘In any proceeding
seeking relief under the provisions of this chapter . . . the court may order
either spouse or, if such proceeding concerns the custody, care, education,
visitation or support of a minor child, either parent to pay the reasonable
attorney’s fees of the other in accordance with their respective financial
abilities and the criteria set forth in section 46b-82. . . .’’
   16
      See footnote 6 of this opinion.